948 F.2d 1289
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sarah E. GREEN, Plaintiff-Appellant,v.U.S. DEFENSE LOGISTICS AGENCY, Defendant-Appellee.
No. 91-5450.
United States Court of Appeals, Sixth Circuit.
Nov. 15, 1991.

1
Before KEITH and RYAN, Circuit Judges, and ALDRICH, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Plaintiff appeals from the judgment dismissing her Title VII civil rights action for lack of jurisdiction.


4
Plaintiff filed a pro se complaint.   An attorney filed an amended complaint alleging that Defense Logistics Agency violated the equal protection and due process rights of the fourteenth amendment and violated 42 U.S.C. §§ 1981 and 1983.   It was asserted that her federal employer released her from her job pursuant to a reduction in force because she had earlier filed a sexual harassment charge with the Equal Employment Opportunity Commission.   Defendant filed a motion to dismiss pursuant to Fed.R.Civ.P. 12(b) based on:  (1) lack of jurisdiction over the subject matter and (2) lack of jurisdiction over the person.   No response was filed to that motion.   The district court entered a judgment granting the motion to dismiss and dismissing the case.   Plaintiff appealed.


5
On appeal, appellant argues that she took her claim to the EEOC who advised her to file it in federal court and that either the EEOC or the federal court must have jurisdiction to consider her complaint.


6
After careful consideration of the matter, it is ORDERED that the judgment of the district court be affirmed for the reasons stated in the district court's February 12, 1991, memorandum opinion.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Ann Aldrich, U.S. District Judge for the Northern District of Ohio, sitting by designation